FILED - LN

Case 1:20-cv-00496-PLM-SJB ECF No. 4 filed 06/05/20 PagelD.299 Padghe $9020 11:16 AM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF pS

BY __clw / SCANNED B OLS

 

DATE: 6/3/2020 UNITED S

REPLYTO memorandum

ATTN OF:

SUBJECT: Possibly Related Case

CASE NUMBER: __ 1:20-cv-496
CASECAPTION: Davis et al v. Clare County et al

 

 

 

TO: Magistrate Judge Kent

According to the Complaint

the attorney of record indicates this case is related to the cases listed below:

 

 

 

1:20-cv-4
Judge Janet T. Neff Case Number 88
Case Number
Case Number
Case is related X Case is not related

Pursuant to Local Civil Rule 3.3(d)(iii)(A), civil cases are deemed related when a filed case:

____. (1) relates to property involved in an earlier numbered pending suit

2) arises out of the same transaction or occurrence and involves one or more of the
same parties as a pending suit

___ ¢

___. (3) involves the validity or infringement of a patent already in suit in any pending
earlier numbered case

(4) is arefiling of an earlier case that was dismissed or remanded to state court

COMMENTS BY MAGISTRATE JUDGE: These two cases meet the definition of cognate
cases under W.D, Mich. LCivR 3.3.2(c)(i) and should be assigned to a single judge.

Dated: &/ Ss lz “Bx ,

 

 

 

 

Signature
Direct assignment performed CLouw (o / S / 2O
pao Random assignment performed Initials Date

owls
